

 S1512 ENR: To designate the facility of the United States Postal Service located at 1335 Jefferson Road in Rochester, New York, as the Specialist Theodore Matthew Glende Post Office.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 1512IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal
		  Service located at 1335 Jefferson Road in Rochester, New York, as the
		  Specialist Theodore Matthew Glende Post Office.1.Specialist Theodore Matthew
			 Glende Post Office(a)DesignationThe
			 facility of the United States Postal Service located at 1335 Jefferson
			 Road in
			 Rochester, New York, shall be known and designated as the Specialist Theodore Matthew Glende Post Office.(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of
			 the
			 United States to the facility referred to in subsection (a) shall be
			 deemed to
			 be a reference to the Specialist Theodore Matthew Glende Post Office.Speaker of the House of RepresentativesVice President of the United States and President of the Senate